Citation Nr: 1739457	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury with traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was remanded to the Agency of Original Jurisdiction (AOJ) in March 2010, June 2014 and September 2016 for further development and has now been returned to the Board for further appellate proceedings.  

In November 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ who presided over the November 2009 hearing is no longer at the Board.  In August 2017, the Veteran provided notice that he did not want another Board hearing.  


FINDING OF FACT

The Veteran has arthritis of the left knee manifested by complaints of painful motion, stiffness, swelling and weakness, with objective findings of slight subluxation and instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).  

2.  The criteria for a separate 10 percent disability rating for slight instability of the left knee have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by May 2006 and December 2006 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  Additionally, the Veteran's representative submitted a due process waiver in April 2017 indicating that the Veteran had no additional evidence to submit.

The Veteran was afforded VA examinations in October 2006, July 2010, August 2014, April 2016, and October 2016.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints and a review of the record.  The October 2006, August 2014, April 2016, and October 2016 examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In its June 2014 remand, the Board noted that the July 2010 VA examiner did not address a private x-ray report because it was not of record at the time.  The June 2010 VA examiner acknowledged that the Veteran had arthritis, even without the private x-ray report.  On remand, the private x-ray report was obtained.  Its contents showed a diagnosis of arthritis.  The June 2010 VA examination is not rendered inadequate due to the examiner not having access to the private x-ray report, as the VA examiner found that arthritis was present.  

In September 2016, the Board remanded this case in order for the RO to provide the Veteran with a VA examination that include the results of range of motion (ROM) testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In October 2016, the Veteran underwent a VA knee examination where range of motion was assessed, including where pain began during range of motion and repetitive motion testing.  The examiner described the functional loss and limitations caused by the Veteran's disability and noted no pain on weight-bearing.  Although the examination report did not contain the results of the passive and non-weight bearing ranges of motion, the examination is adequate to decide the claim, as the regulation does not require that the specific results be recorded.  

The diagnostic criteria for orthopedic conditions do not require the results of passive range of motion testing and do not discern between weight bearing and non-weight bearing, and do not consider range of motion of the opposite joint (if undamaged).  The rating criteria for orthopedic conditions require consideration of ranges of motion, where applicable, and of functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This information is provided in the October 2016 VA examination.  There has therefore been substantial compliance with the Board's September 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

There has also been substantial compliance with the March 2010 and June 2014 remands because all relevant records have been obtained, as noted above, and the Veteran has been provided with additional VA examinations.  Id.  

II.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 509.

When the evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in a functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
Currently, the Veteran's left knee disability is assigned a 10 percent rating under Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016).  

Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484 (1991).  In this case, the Veteran has been assigned the minimum evaluation for his left knee disability. 

At his November 2009 hearing, the Veteran credibly testified that his left knee had worsened and he deserved an increase in disability evaluation because he continued to have severe problems with his left knee.  Additionally, he contended that his knee "may have been at 10 percent but, now, it [has] gone far beyond 10 percent."

Post service private treatment records dated in May, July and August 2006, note the Veteran's complaints of left knee pain.  Upon examination in August 2006, the physician noted that the Veteran's left knee was tender laterally, and there was significant crepitus with clicking at flexion and extension.  He noted no significant increase in swelling or effusion.  The physician assessed the Veteran with arthralgia of the left knee and hip.  

The Veteran underwent a VA examination in October 2006.  He indicated that his activities were limited because of pain, stiffness and swelling at times associated with increased activity involving the left knee.  The Veteran indicated that it had gotten worse over the past four or five years.  The Veteran indicated that he limped more because of the pain and swelling with any excessive use involving bending or flexing of the knee.  He had stiffness at times, especially in the mornings and with cold weather.  

The Veteran indicated that he was not taking any medication for his knee.  He reported flare-ups which became worse with activities involving the flexion of the knee.  The Veteran indicated that the flare-ups lasted several days with increased pain and mild increased limitation of movement because of the pain.  The Veteran reported that he did not use a brace, cane, or crutch.  He did not have episodes of dislocation or subluxation.  The Veteran stated that he worked in a textile mill up until a year prior to the examination but became disabled because of his back and neck problems related to degenerative disc disease (DJD), as opposed to his knee.  The Veteran stated that his left knee disability did not interfere with his activities of daily living.  

Upon examination, the Veteran had prominent protruding radial head of both knees.  There was crepitation of the left knee with passive movement.  The examiner noted that the Veteran resisted passive movement of the knee stating it was painful for him.  There was active and passive extension to 0 degrees with active and passive movement extended to 0-5 degrees fairly easily; "the Veteran then has to force it to 0 degrees."  There was discomfort over the last few degrees extending the left knee.  His flexion was 125 degrees.  The examiner indicated that he noticed that the Veteran flexed this easily when he is putting on his trousers.  "He got full flexion to 125 degrees flexing his leg to put his leg through his trouser leg.  Any movement beyond 125 degrees active and passive was painful but he did not seem to have pain when he actively flexed his knee to get the leg into the trouser leg."  Motion was painful from 120 to 125 degrees flexion.  The examiner noted that the Veteran was able to do some repetitive movement with flexion and extension of the left knee but it was uncomfortable after a few repetitions, and he resisted doing any more.  The examiner noted that the amount of alteration in the range of motion in degrees could not be calculated.  The examiner noted that repetitive motion seemed to be altered by pain.  The examiner noted that the Veteran had some objective evidence of painful movement with extreme flexion of the knee, with no edema, effusion, instability or weakness.  There were no callosities or unusual shoe wear or ankylosis.  The examiner noted that the knee was stable with no laxity.  

During a June 2007 VA hip examination, the Veteran reported that his playing of sports was affected by the left knee.  The examiner noted that the left knee X-ray, dated in June 2007 was "negative and unremarkable for age."  

Private treatment Progress Notes from Dr. C. S. W. (Elkin-Tri-Country Orthopedic & Sports), dated in November 2009 indicate that the Veteran was evaluated for a bilateral hip condition.  The Veteran reported to the physician that he injured his knee while in service and as a result of the injury, he has "favored the left knee especially, with any periods of increased activity."  

The Veteran was afforded a second VA knee examination in July 2010.  The Veteran indicated that since his 2006 examination his left knee increased and it hurt a lot at night "like a toothache" and when he walks up steps.  He indicated that a recent X-ray showed arthritis and fracture in the past.  The Veteran indicated that the current symptoms included increased pain of the "whole knee" (worse lateral knee).  The Veteran rated the pain 7-9 on a scale from 1-10.  The Veteran indicated he did not have flare-ups but constant pain, which was aggravated by prolonged walking or standing, bending, kneeling (he could not kneel down), and going up/down stairs.  To alleviate the pain, he took generic Relafen or Tylenol and rode a therapeutic bicycle.  

The Veteran also reported that he had popping and crunching of knee when he moved (lateral knee) as well as weakness, stiffness, swelling, tenderness to palpation, lateral knee instability or giving away (it buckled and became weak which caused him to fall, as recently as one year prior to the examination, but he sustained no injuries).  He has reported fatigability with lack of endurance.  There was no deformity, heat, redness, drainage, locking, lateral instability, or subluxation.  He reported wearing a knee brace and using a cane.  He indicated that he had pain on the job and missed time from work for appointments related to his left knee.  The Veteran stated that he was medically retired since 2004, due to back neck disabilities.  He reported that he could not walk very far, could not bend down and if he did, he had to use a grabber to get things.  He reported that the impact of his knee disability on his exercises and chores was moderate to severe.  

Upon examination, the examiner noted that the Veteran had a moderate limp, wore a left knee brace, and used a cane.  There was no heat, redness or edema.  The Veteran's strength was rated 5/5 with shaky movements, audible/palpable moderate pop frequently with movement and mild distal quadriceps atrophy on the left side.  There was tenderness with range of motion (only).  The examiner noted severe guarding but had difficulty assessing secondary to guarding for the Veteran "didn't seem to want to move [the knee] much due to pain."  The McMurray's test was negative.  The examiner noted that there was left knee pain, located at the lateral knee with both movements and there was shaky movement affected by left hip pain when doing these motions.  His active flexion was 0 to 75 degrees, his passive flexion was 0 to 90 degrees.  His extension was 0 degrees.  He did not have ankylosis.  There was no objective instability.  

Private treatment Progress Notes by Dr. C. S. W., dated July 2010 notes that the left knee had post traumatic arthritic changes primarily in the lateral compartment and some irregularity of the lateral femoral condyle joint space relatively well preserved.  

In August 2014, the Veteran had a third VA examination.  He did not report flare-ups.  His flexion of the left knee was 130 degrees with objective evidence of painful motion at 130 degrees.  His extension was 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  The left knee post-test flexion registered at 130 degrees.  Post-test extension ended at 0 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the knee following repetitive-use testing.  The examiner noted that there was additional functional loss and/or functional impairment of the knee in the form of less movement and pain upon movement.  The Veteran had tenderness upon palpitation of the left knee.  

The Veteran had normal muscle strength at 5/5.  The Lachman and posterior drawer tests were normal.  The examiner noted evidence of "slight" recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran consistently used braces to support the left knee.  The examiner noted that arthritis was documented by X-ray findings.  The knee disability impacted the Veteran's ability to work because it limited kneeling and crawling.  

In August 2014, a radiology imaging report noted the Veteran's left knee joint space was well maintained and the compartments were unremarkable.  There was normal alignment present, no osseous abnormalities identified with no significant degenerative changes.  Soft tissues were negative, and no joint effusion was indicated.  The impression noted a normal left knee, except for patellar spurring superiorly and vascular calcification.  

January 2015 notes from Blue Ridge Bone & Joint showed complaints of moderate to severe left knee pain with catching and locking with certain activities and swelling, popping and clicking.  The Veteran indicated that the pain was worse with weight bearing, worse with activities and worse with stairs or directional changes.  A physical examination revealed: mild varus malalignment with intact skin and mild swelling; mild effusion; moderate diffuse tenderness to palpation; and light touch intact mechanical popping with range of motion.  The range of motion testing was 0-95 degrees.  The stability was noted as stable to varus and valgus stress at 20 and 30 degrees.  The Veteran's strength was reported at 5/5 (normal) in hip flexors, quadriceps, hamstrings, tibialis anterior, EHL and gastroc-soleus.  The patellar grind test was positive.  The Lachman test and Anterior Drawer test were negative as was the posterior drawer test.  The pivot shift was negative as was the Apley's test.  The skin revealed no erythema or ecchymosis.  The gait was antalgic.  The physician suggested a left knee arthroplasty.  

In April 2016, the Veteran underwent a fourth VA knee examination.  The Veteran stated that his private orthopedist recommended a knee replacement.  He reported a gradual increase in knee pain, and since 2014 he had been self-treating his knee condition.  He reported swelling of the knee and pain whenever he walked, along with a crunching in his knee.  He took Naproxen 500 mg as needed or Aleve every other day.  

The Veteran reported flare-ups which consisted of aching pain in the knee when he moved it.  As a result, he could not stand too long, walk very far, or bear weight on the knee.  His flexion was 120 degrees and his extension was normal at 0 degrees.  The examiner noted that the Veteran used his hands to flex the left knee although he could flex them naturally in the sitting position to 90 degrees or more.  He resisted passive movement of the knee which was held in a very stiff posture.  As a result, an accurate ROM could not be determined.  When the examiner attempted to do stability tests, the Veteran flexed the knee more, about 120 degrees, but did not allow stability testing.  

The examiner noted that the abnormal range of motion itself contributed to functional loss, however, he was unable to assess due to the voluntary guarding and resistance to movement by the Veteran.  There was no evidence of weight-bearing or localized tenderness or objective evidence of crepitus.  The Veteran was unable to perform repetitive-use testing but was not being examined immediately after repetitive use over time.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that he was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over time, because he was not examined over a period of time.  The examiner indicated that the examination was being conducted during a flare-up, however, he was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups because the Veteran "repeated retracted his knee using both hands.  He did not move the knee spontaneously.  He was able to flex the knee for sitting without any impediment.  He was able to walk long hallways of the facility with no difficulty except for a barely perceptible intermittent limp favoring the left leg."  The examiner noted that he was unable to assess additional factors contributing to the left knee disability because of the reasons previously stated.  The examiner rated the Veteran's strength as normal, 5/5.  The examiner noted no muscle atrophy and no ankylosis.  

There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The examiner noted that joint instability testing was indicated but was not able to be performed because the Veteran reacted with pain, reached for his knee and resisted the examination.  The examiner noted that a squeezed of the gastrocnemius muscle without moving the left knee and got the same response.  The examiner noted that the Veteran did not have or has ever had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), meniscus (semilunar cartilage) condition stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner noted that the Veteran's occasional use of a cane.  The examiner noted that X-ray findings had been documented and show degenerative or traumatic arthritis.  The examiner noted that imaging studies showed no joint effusion.  The examiner concluded that the Veteran's left knee disability did not impact his ability to perform any occupational tasks.  

The examiner concluded that his findings were "inconsistent with [the Veteran's] near normal gait except for barely perceptible limp favoring left leg."  The examiner opined that the cause of his limp could be due to back, hip or knee disease and could not be determined in this limited knee exam.  Exam findings were more consistent with an acute knee injury or condition like acute gout with resisted manipulation of the knee on all aspects of the knee exam."  

Private treatment Progress Notes from June 2016 show that the Veteran had pain with catching and popping and giving away as well as intermittent locking which happened several times per week.  The pain was described as "aching, throbbing, sharp, pressure-like and quickie-type" and was worse when dependent, worse with weight bearing and worse with activity.  Physical examination revealed mild varus malalignment, with intact skin and mild swelling, mild effusion, moderate diffuse tenderness to palpation, light touch, intact mechanical popping with range of motion.  The ROM testing was 5-125 degrees.  The stability was noted as stable to varus and valgus stress at 0 and 30 degrees.  The Veteran's strength was reported at 5/5 (normal).  The patellar grind test was positive.  The Lachman, anterior drawer, posterior drawer, pivot shift, and Apley's tests were negative.  The skin revealed no erythema or ecchymosis.  The gait was normal.  The physician noted that "since his symptoms have worsened and he now has increasing mechanical symptoms such as crepitus and catching and popping and giving way and intermittent locking, I recommended a cortisone injection.  This should help to decrease the inflammation.  If the giving way and locking continue then arthroscopy would be performed in the short term and ultimately total knee arthroplasty in the longer term."  

In October 2016, the Veteran underwent another VA knee examination.  The Veteran wore a soft knee brace on his left knee.  He reported that he wore the brace regularly "to keep me from having to bend it too much because it then causes a lot of pain."  The Veteran reported flare-ups of the left knee, which could be described as "swelling up," continued pain from weight bearing and constant and painful popping and crunching of the knee.  The Veteran reported that his knee locked when he bent down, and he experienced severe pain when he was able to get it to unlock.  

Upon physical examination, the medical examiner noted that the flexion of the left knee was normal at 140 degrees.  The extension was normal at 0 degrees.  Pain was noted on examination at flexion but it did not result in/cause functional loss.  There was evidence of pain at weight bearing.  There was also objective evidence of moderate pain on palpation of the left knee and objective evidence of crepitus.  

The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions.  The examiner noted that there was no additional functional or limitation of motion after three repetitions.  His ROM was normal with a flexion of 140 degrees and an extension of 0 degrees.  The Veteran was not being examined immediately after repetitive use over time but it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that in regard to whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time that she was unable to say without speculation because examination was not being conducted during a flare-up but that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  

The examiner noted that additional factors contributing to the disability were disturbance of locomotion, interference with sitting and interference with standing.  The Veteran's muscle strength, flexion, and extension of the left knee was rated a 4/5, for active movement against some resistance.  The examiner reported no muscle atrophy and no ankylosis, no history of lateral instability or subluxation or recurrent effusion.  The examiner noted that joint stability was indicated, but testing was not able to be performed because of the Veteran's guarding and pain with slight active movement.  The examiner noted that the Veteran has a leg length discrepancy with the right leg measuring 93 cm and the leg measuring 93.5 cm.  The examiner noted that the Veteran has not had a meniscus (semilunar cartilage) condition.  

Based on the evidence presented above, although arthritis has been confirmed by X-ray findings in August 2014 and April 2016, there is no probative evidence to show that the Veteran's left knee degenerative arthritis involvements of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  Therefore, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5003 are not approximated, even when considering the functional loss caused by the Veteran's left knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca, 8 Vet. App. 202 (1995).  

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminologies such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  

The August 2014 VA examiner found that the Veteran had slight subluxation of the left knee.  The Veteran is competent to report the symptoms of an unstable knee. Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his assertions credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  He has consistently reported that his left knee gives way.  During the July 2010 VA examination, he reported that he had fallen as a result of his knee giving way.  The record shows that the Veteran used a cane and a left knee brace as early as July 2010.  Because there is competent, credible evidence of subjective slight subluxation/instability of the left knee, a separate 10 percent evaluation is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a, VAOPGCPREC 9-98 (August 14, 1998).  

A 20 percent disability rating is not warranted for his subjective complaints of instability because his knee joint was stable during clinical testing during his VA examinations.  His subjective complaints of instability and subluxation are not more closely described as "moderate."  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  

Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  In this case, the Veteran's left knee disability may not be rated as compensable loss of flexion or extension.  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable (0 percent) rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a (2016).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).  Here, the evidence of record shows that at worst, the Veteran had limitation of active flexion to 75 degrees, with lateral left knee pain noted at the July 2010 VA examination.   A 20 percent disability rating is not warranted under Diagnostic Code 5260 because even when considering other functionally limiting factors, such as pain and swelling, his limitation of flexion is not more closely described as being limited to 30 degrees.  In fact, even when considering the most severe limitation of flexion, the noncompensable criteria are not more closely approximated.  Therefore, a separate rating is not warranted under Diagnostic Code.  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable (0 percent) rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2016).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2016).  In this case, the probative evidence of the October 2006, July 2010, August 2014, April 2016 and October 2016 have shown that the Veteran has consistently had normal extension upon examination of his left knee.  At worst, his extension was 5 degrees at a June 2016 private evaluation.  Even when considering the other functionally limiting factors, his extension does not meet the criteria for a compensable rating under Diagnostic Code 5261, an extension of 5 degrees warrants a noncompensable rating, and even when considering functional loss, his loss of extension is not more closely described as limited to 10 degrees.  Therefore, a separate or higher rating is not warranted under Diagnostic Code 5261.  

The Board notes that the Veteran is competent to state that he experiences painful limited motion of his left knee, pain, and swelling.  He is not competent, however, to estimate limitation in degrees.  Further, the use of a goniometer is indispensable in providing accurate measurements of limitation of motion.  38 C.F.R. § 4.46 (2016).  

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's left knee disability.  The Veteran does not have a meniscal condition.  Therefore Diagnostic Codes 5258 and 5259 are not for application.  

The medical evidence of record does not show that the Veteran has ever had ankylosis of the left knee, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Therefore  Diagnostic Codes 5256, 5262, and 5263 are not warranted.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left knee disability does not more closely approximate a higher rating under the applicable Diagnostic Codes or a separate disability rating aside from the 10 percent rating granted for instability.  To this extent, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016). 

However, a separate rating of 10 percent rating for slight subluxation of the left knee under Diagnostic Code 5257 is granted.  38 C.F.R. § 4.71a (2016). 

A total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his left knee disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury with traumatic arthritis is denied.  

A separate 10 percent disability rating, but no higher, for slight subluxation of the left knee is granted.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


